DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/06/2021.
Applicant’s election without traverse of Species I in the reply filed on 08/06/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
Page 6 Lines 2-3 read “and a first ball 323 partial disposed in the first quick hole 321” The word “partial” should be changed to “partially”.
Appropriate correction is required.
Claim Objections
Claim 5 objected to because of the following informalities: 
Claim 5 reads “and a first ball partial disposed in said first quick hole”. The term “partial” should be changed to “partially” so claim 5 would read “and a first ball partially disposed in said first quick hole”.
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claim 1 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  High strength is a relative term and there is no indication of what a regular strength wrench would be.  For examination purposes the recitation “high strength wrench” is presumed to be - -  - -.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US20120291594).
Regarding claim 1, Li teaches a high strength wrench (Figure 5) adapted to be detachably engaged (Figure 5 Element 20 and Paragraph 0005 Lines 1-2) with a sleeve (Figure 5 Element 20), said high strength wrench comprising: a wrench body (Figure 2 Element 10) including a fitting hole (Figure 2 Element 17) extending in an axial direction (See annotated figure below); a quick detachable unit (See annotated figure 2 below) including a quick detachable member (Figure 2 Element 11) partially inserted into said fitting hole and a quick detachable assembly (Figure 2 Elements 13 and 112) disposed on said quick detachable member for engaging said sleeve with said quick detachable member in a detachable manner; and a first sleeve unit (See annotated figure below) including a first sleeve body (Figure 2 Element 15) disposed in said fitting hole and a first accommodation hole (Figure 2 Element 151) formed through said first sleeve body in said axial direction, said first sleeve body having an inner surface (See annotated figure below) by which said first accommodation hole is enclosed for surrounding (Paragraph 0018 Lines 1-3) a portion of said quick detachable member, said quick detachable member penetrating (See second annotated figure below) through said first accommodation hole to allow said first sleeve unit to rotate with said sleeve by said quick detachable member, an engagement (See second annotated figure below) between at least said first sleeve unit and said wrench body serving to limit a position of said quick detachable member.

    PNG
    media_image1.png
    619
    428
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    573
    628
    media_image2.png
    Greyscale

	Regarding claim 2, Li teaches the high strength wrench according to claim 1, wherein a shape of said first accommodation hole fits said quick detachable member to allow said quick detachable member to be engaged with said first accommodation hole. The above figure shows how the quick detachable member fits through the accommodation hole and engages with the first sleeve unit via the hole.
	Regarding claim 3, the high strength wrench according to claim 1, wherein said quick detachable member includes a collar portion (See annotated figure below) disposed in said fitting hole and a first quick detachable portion extending (See annotated figure below) outwards from said collar portion and having an outer diameter (See annotated figure below) smaller than said collar portion, said first sleeve unit 

    PNG
    media_image3.png
    591
    646
    media_image3.png
    Greyscale

	Regarding claim 4, Li teaches the high strength wrench according to claim 3, wherein said fitting hole (See annotated figure below) is defined as an opening 
	The wrench body is defined as closed because the collar portion fills the opening on one end and creates a barrier which causes the end to be closed. The collar portion abuts the support portion to prevent anything from passing through. The first flange, as shown in the annotated figure below, is a smaller diameter than the collar portion which causes the collar portion to be limited between the support portion of the closed end and the first flange of the first sleeve unit.

    PNG
    media_image4.png
    488
    538
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lehovetzki (US20160110637).
	Regarding claim 5, Li teaches all of the elements of the current invention as stated above including a first quick hole (Figure 2 Element 112) formed on said first detachable portion and a first ball partially disposed in the said first quick hole. Li fails to disclose  a first elastic unit disposed in said first quick hole, and a first ball partially disposed in said first quick hole and adapted to be pushed outwards by said first elastic unit for bracing said first ball against said sleeve.
	Lehovetzki teaches a first elastic unit (Figure 1C Element 113) disposed in said first quick hole (See annotated figure below) and adapted to be pushed outwards (Paragraph 0038 Line 2) by said first elastic unit for bracing said first ball against said sleeve (Figure 1A Element 101). Lehovetzki teaches that the retaining element 116 is partially disposed within the adapter body 103 and facilitates retaining element 100 to item 101 which is a socket in figure 1A. 
	It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Lehovetzki to provide a first elastic unit in the first quick hole to push the .

    PNG
    media_image5.png
    315
    330
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (US20180043512) discloses a wrench with detachable portions separate from the sleeve unit and balls biased outward by elastic units in the head of the detachable portions. Pfauser (US1807134) discloses a quick detachable unit disposed separately in a sleeve unit that engages inside the wrench body. Chou (US20170080551) is another example of a quick detachable unit disposed within a sleeve unit inside the wrench body. Penner (US3924493) discloses quick release extension shafts for socket wrenches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jacob Adam Montgomery/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723